DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-9, 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
1. A method for adapting a machine tool path to an actual part shape, said method comprising: providing a nominal tool path defining a machining operation on a surface of a nominal workpiece; defining a grid of nominal feature points, where each of the nominal feature points lies on the surface of the nominal workpiece, and the grid of nominal feature points covers an area encompassing the nominal tool path; providing a new workpiece; measuring a grid of actual feature points on the new workpiece; constructing a space mapping function, using a computer having a processor and memory, where the space mapping function defines a spatial transformation from the grid of nominal feature points to the grid of actual feature points; and computing a new tool path, using the computer, by applying the space mapping function to the nominal tool path.
2. The method according to claim 1 wherein the nominal tool path and the grid of nominal feature points are defined in a computer-aided design system.
3. The method according to claim 1 wherein measuring the grid of actual feature points includes measuring the actual feature points using a probe, including a mechanical probe or a laser probe.
4. The method according to claim 3 wherein each of the actual feature points is measured by the probe by approaching a location of a corresponding nominal feature point in a direction normal to a local surface tangent plane, where the local surface tangent plane is determined from adjacent points in the grid of nominal feature points.
5. The method according to claim 3 wherein the probe is part of a machine tool which performs the machining operation.
6. The method according to claim 5 wherein the computer is a controller of the machine tool which performs the machining operation.
7. The method according to claim 1 wherein the grid of actual feature points has the same number of rows and columns of points as the grid of nominal feature points.
8. The method according to claim 1 wherein the space mapping function specifies a mathematical relationship between points in the grid of nominal feature points and points in the grid of actual feature points, and where the space mapping function includes a plurality of individual functions of 1st, 2nd or 3rd order each defining space mapping in a localized area of the grids of nominal and actual feature points, where each of the individual functions uses a subset of the points in the grids as input.
9. The method according to claim 8 wherein the new tool path includes x, y and z positional differences from the nominal tool path and yaw, pitch and roll rotational differences from the nominal tool path.
12. A method for adapting a machine tool path to an actual part shape comprising defining a grid of nominal feature points on a surface of a nominal workpiece, said grid of nominal feature points covering an area encompassing a nominal tool path, measuring a grid of actual feature points on a new workpiece, constructing a space mapping function, using a computer having a processor and memory, where the space mapping function defines a spatial transformation from the grid of nominal feature points to the grid of actual feature points, and computing a new tool path by applying the space mapping function to the nominal tool path.
13. A system for adapting a machine tool path to an actual part shape, said system comprising: a measurement probe configured to measure locations of a grid of actual feature points on an actual workpiece; and a computer having a processor and memory, said computer being in communication with the probe and receiving the locations of the grid of actual feature points, said computer configured to construct a space mapping function which defines a spatial transformation from a grid of nominal feature points to the grid of actual feature points, the grid of nominal feature points being on a surface of a nominal workpiece and covering an area encompassing a nominal tool path, and compute a new tool path by applying the space mapping function to the nominal tool path.
14. The system according to claim 13 wherein the nominal tool path and the grid of nominal feature points are defined in a computer-aided design system and provided to the computer.
15. The system according to claim 13 wherein the measurement probe is a mechanical probe or a laser probe.
16. The system according to claim 15 wherein each of the actual feature points is measured by the probe by approaching a location of a corresponding nominal feature point in a direction normal to a local surface tangent plane, where the local surface tangent plane is determined from adjacent points in the grid of nominal feature points.
17. The system according to claim 13 wherein the grid of actual feature points has the same number of rows and columns of points as the grid of nominal feature points.
18. The system according to claim 13 wherein the space mapping function specifies a mathematical relationship between points in the grid of nominal feature points and points in the grid of actual feature points, and where the space mapping function includes a plurality of individual functions of 1st, 2nd or 3rd order each defining space mapping in a localized area of the grids of nominal and actual feature points, where each of the individual functions uses a subset of the points in the grids as input.
19. The system according to claim 18 wherein the new tool path includes x, y and z positional differences from the nominal tool path and yaw, pitch and roll rotational differences from the nominal tool path.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting using a computer or probe, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, constructing a space mapping function and computing a new tool path in the context of this claim encompasses a user thinking or manually calculating the space mapping function and new tool path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a computer and probe. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The probe add only insignificant extrasolution activity (such as mere data gathering).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Using a probe adds only insignificant extrasolution activity (such as mere data gathering) (MPEP 2106.05(d)(II)).  The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,117,348 to Romero.
Romero teaches the following: 
1. A method for adapting a machine tool path to an actual part shape, said method comprising: 
providing a nominal tool path defining a machining operation on a surface of a nominal workpiece; defining a grid of nominal feature points, where each of the nominal feature points lies on the surface of the nominal workpiece, and the grid of nominal feature points covers an area encompassing the nominal tool path (Col. 18, lines 16-33); 
providing a new workpiece; measuring a grid of actual feature points on the new workpiece (Col. 18, lines 26-30); 
constructing a space mapping function, using a computer having a processor and memory, where the space mapping function defines a spatial transformation from the grid of nominal feature points to the grid of actual feature points (Col. 18, lines 34-40); and 
computing a new tool path, using the computer, by applying the space mapping function to the nominal tool path (Col. 18, lines 40-48).
12. A method for adapting a machine tool path to an actual part shape comprising 
defining a grid of nominal feature points on a surface of a nominal workpiece, said grid of nominal feature points covering an area encompassing a nominal tool path (Col. 18, lines 16-33), 
measuring a grid of actual feature points on a new workpiece (Col. 18, lines 26-30), 
constructing a space mapping function, using a computer having a processor and memory, where the space mapping function defines a spatial transformation from the grid of nominal feature points to the grid of actual feature points (Col. 18, lines 34-40), and 
computing a new tool path by applying the space mapping function to the nominal tool path (Col. 18, lines 40-48).
13. A system for adapting a machine tool path to an actual part shape, said system comprising: 
a measurement probe configured to measure locations of a grid of actual feature points on an actual workpiece (Col. 18, lines 26-30); and 
a computer having a processor and memory, said computer being in communication with the probe and receiving the locations of the grid of actual feature points, said computer configured to construct a space mapping function which defines a spatial transformation from a grid of nominal feature points to the grid of actual feature points, the grid of nominal feature points being on a surface of a nominal workpiece and covering an area encompassing a nominal tool path (Col. 18, lines 34-40; Col. 18, lines 16-33), and 
compute a new tool path by applying the space mapping function to the nominal tool path (Col. 18, lines 40-48).
2. The method according to claim 1 wherein the nominal tool path and the grid of nominal feature points are defined in a computer-aided design system (Col. 10, lines 9 – Col. 13, lines 25).
3. The method according to claim 1 wherein measuring the grid of actual feature points includes measuring the actual feature points using a probe, including a mechanical probe or a laser probe (Col. 8, lines 50 -Col. 10, line 6; Col. 13, line 26-Col. 15, line 13).
4. The method according to claim 3 wherein each of the actual feature points is measured by the probe by approaching a location of a corresponding nominal feature point in a direction normal to a local surface tangent plane, where the local surface tangent plane is determined from adjacent points in the grid of nominal feature points (Col. 8, lines 50 -Col. 10, line 6; Col. 13, line 26-Col. 15, line 13, Fig. 10).
5. The method according to claim 3 wherein the probe is part of a machine tool which performs the machining operation (Col. 8, lines 50 -Col. 10, line 6; Col. 13, line 26-Col. 15, line 13).
6. The method according to claim 5 wherein the computer is a controller of the machine tool which performs the machining operation (Col. 10, lines 9 – Col. 13, lines 25).
7. The method according to claim 1 wherein the grid of actual feature points has the same number of rows and columns of points as the grid of nominal feature points (Col. 15, lines 14 – Col. 18, line 10).
8. The method according to claim 1 wherein the space mapping function specifies a mathematical relationship between points in the grid of nominal feature points and points in the grid of actual feature points, and where the space mapping function includes a plurality of individual functions of 1st, 2nd or 3rd order each defining space mapping in a localized area of the grids of nominal and actual feature points, where each of the individual functions uses a subset of the points in the grids as input (Col. 15, lines 14 – Col. 18, line 10).
10. The method according to claim 1 further comprising using the new tool path by a machine tool to perform the machining operation on the new workpiece (Col. 18, lines 1-48).
14. The system according to claim 13 wherein the nominal tool path and the grid of nominal feature points are defined in a computer-aided design system and provided to the computer (Col. 10, lines 9 – Col. 13, lines 25).
15. The system according to claim 13 wherein the measurement probe is a mechanical probe or a laser probe (Col. 8, lines 50 -Col. 10, line 6; Col. 13, line 26-Col. 15, line 13).
16. The system according to claim 15 wherein each of the actual feature points is measured by the probe by approaching a location of a corresponding nominal feature point in a direction normal to a local surface tangent plane, where the local surface tangent plane is determined from adjacent points in the grid of nominal feature points (Col. 8, lines 50 -Col. 10, line 6; Col. 13, line 26-Col. 15, line 13, Fig. 10).
17. The system according to claim 13 wherein the grid of actual feature points has the same number of rows and columns of points as the grid of nominal feature points (Col. 15, lines 14 – Col. 18, line 10).
18. The system according to claim 13 wherein the space mapping function specifies a mathematical relationship between points in the grid of nominal feature points and points in the grid of actual feature points, and where the space mapping function includes a plurality of individual functions of 1st, 2nd or 3rd order each defining space mapping in a localized area of the grids of nominal and actual feature points, where each of the individual functions uses a subset of the points in the grids as input (Col. 15, lines 14 – Col. 18, line 10).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0348730 to Reekmans.
Reekmans teaches the following: 
1. A method for adapting a machine tool path to an actual part shape, said method comprising: 
providing a nominal tool path defining a machining operation on a surface of a nominal workpiece; defining a grid of nominal feature points, where each of the nominal feature points lies on the surface of the nominal workpiece, and the grid of nominal feature points covers an area encompassing the nominal tool path (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10); 
providing a new workpiece; measuring a grid of actual feature points on the new workpiece (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10); 
constructing a space mapping function, using a computer having a processor and memory, where the space mapping function defines a spatial transformation from the grid of nominal feature points to the grid of actual feature points (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10); and 
computing a new tool path, using the computer, by applying the space mapping function to the nominal tool path (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10).
12. A method for adapting a machine tool path to an actual part shape comprising 
defining a grid of nominal feature points on a surface of a nominal workpiece, said grid of nominal feature points covering an area encompassing a nominal tool path (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10), 
measuring a grid of actual feature points on a new workpiece (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10), 
constructing a space mapping function, using a computer having a processor and memory, where the space mapping function defines a spatial transformation from the grid of nominal feature points to the grid of actual feature points (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10), and 
computing a new tool path by applying the space mapping function to the nominal tool path (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10).
13. A system for adapting a machine tool path to an actual part shape, said system comprising: 
a measurement probe configured to measure locations of a grid of actual feature points on an actual workpiece (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10); and 
a computer having a processor and memory, said computer being in communication with the probe and receiving the locations of the grid of actual feature points, said computer configured to construct a space mapping function which defines a spatial transformation from a grid of nominal feature points to the grid of actual feature points, the grid of nominal feature points being on a surface of a nominal workpiece and covering an area encompassing a nominal tool path (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10), and 
compute a new tool path by applying the space mapping function to the nominal tool path (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10).
2. The method according to claim 1 wherein the nominal tool path and the grid of nominal feature points are defined in a computer-aided design system (paragraph 46, 65-75).
3. The method according to claim 1 wherein measuring the grid of actual feature points includes measuring the actual feature points using a probe, including a mechanical probe or a laser probe (paragraphs 36-44).
4. The method according to claim 3 wherein each of the actual feature points is measured by the probe by approaching a location of a corresponding nominal feature point in a direction normal to a local surface tangent plane, where the local surface tangent plane is determined from adjacent points in the grid of nominal feature points (Figs. 4A, 4B, paragraphs 78-90).
5. The method according to claim 3 wherein the probe is part of a machine tool which performs the machining operation (paragraphs 36-44).
6. The method according to claim 5 wherein the computer is a controller of the machine tool which performs the machining operation (paragraphs 36-44).
7. The method according to claim 1 wherein the grid of actual feature points has the same number of rows and columns of points as the grid of nominal feature points (Figs. 4A, 4B, paragraphs 78-90).
8. The method according to claim 1 wherein the space mapping function specifies a mathematical relationship between points in the grid of nominal feature points and points in the grid of actual feature points, and where the space mapping function includes a plurality of individual functions of 1st, 2nd or 3rd order each defining space mapping in a localized area of the grids of nominal and actual feature points, where each of the individual functions uses a subset of the points in the grids as input (Figs. 4A, 4B, paragraphs 78-90).
9. The method according to claim 8 wherein the new tool path includes x, y and z positional differences from the nominal tool path and yaw, pitch and roll rotational differences from the nominal tool path (paragraph 56, 58-59, paragraphs 72, 97).
10. The method according to claim 1 further comprising using the new tool path by a machine tool to perform the machining operation on the new workpiece (claim 1, 5, 14, 16, 17, 18, 20, Figs. 7-10).
11. The method according to claim 10 wherein the machine tool is a computer-controlled mill, drill or lathe (paragraph 49).
14. The system according to claim 13 wherein the nominal tool path and the grid of nominal feature points are defined in a computer-aided design system and provided to the computer (paragraph 46, 65-75).
15. The system according to claim 13 wherein the measurement probe is a mechanical probe or a laser probe (paragraphs 36-44).
16. The system according to claim 15 wherein each of the actual feature points is measured by the probe by approaching a location of a corresponding nominal feature point in a direction normal to a local surface tangent plane, where the local surface tangent plane is determined from adjacent points in the grid of nominal feature points (Figs. 4A, 4B, paragraphs 78-90).
17. The system according to claim 13 wherein the grid of actual feature points has the same number of rows and columns of points as the grid of nominal feature points (Figs. 4A, 4B, paragraphs 78-90).
18. The system according to claim 13 wherein the space mapping function specifies a mathematical relationship between points in the grid of nominal feature points and points in the grid of actual feature points, and where the space mapping function includes a plurality of individual functions of 1st, 2nd or 3rd order each defining space mapping in a localized area of the grids of nominal and actual feature points, where each of the individual functions uses a subset of the points in the grids as input (Figs. 4A, 4B, paragraphs 78-90).
19. The system according to claim 18 wherein the new tool path includes x, y and z positional differences from the nominal tool path and yaw, pitch and roll rotational differences from the nominal tool path (paragraph 56, 58-59, paragraphs 72, 97).
20. The system according to claim 13 wherein the probe and the computer are embodied in a machine tool which uses the new tool path to perform the machining operation on the actual workpiece, where the machine tool is a computer-controlled mill, drill or lathe (paragraph 49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896